United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1072
                                  ___________

Bradley Schulz,                         *
                                        *
            Plaintiff - Appellant,      *
                                        * Appeal from the United States
      v.                                * District Court for the Southern
                                        * District of Iowa.
Rental Services Corporation,            *
                                        C [UNPUBLISHED]
            Defendant - Appellee.       *
                                   ___________

                            Submitted: September 29, 2006
                               Filed: October 13, 2006
                                ___________

Before ARNOLD, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Bradley Schulz appeals the district court's1 grant of summary judgment
dismissing his claims of employment discrimination under the Americans with
Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213, and the Iowa Civil Rights Act
(ICRA), Iowa Code §§ 216.1-216.20.2 We affirm.

      1
        The Honorable Ronald E. Longstaff, Chief United States District Court Judge
for the Southern District of Iowa.
      2
        Disability claims arising under the ICRA are analyzed the same as ADA
claims. Simpson v. Des Moines Water Works, 425 F.3d 538, 542 n.3 (8th Cir. 2005).
       Schulz worked for Rental Services Corporation (RSC) as an Inside Sales
Coordinator. On November 19, 2003, he fell and fractured his left wrist. Schulz was
granted a leave of absence and on February 10, 2004, his physician advised RSC he
could return to sedentary work with no use of the left upper extremity. RSC told
Schulz not to return until fully recovered and then terminated him. Schulz argues he
was terminated because RSC mistakenly believed his broken wrist posed a safety
hazard and prevented him from performing any of the essential functions of his
position. Schulz contends he was capable of performing all the essential functions.

       Schulz brought this action alleging RSC's actions violated the ADA and ICRA.
He conceded his broken wrist was not a qualifying disability but argued RSC
regarded him as disabled. The district court granted summary judgment, concluding
RSC knew Schulz had a broken wrist, which is not a qualifying disability. On appeal,
Schulz argues RSC believed he was unable to perform any of the essential functions
of his position and the district court erred in concluding it did not, therefore, regard
him as disabled.

       We review the district court's grant of summary judgment de novo. Henerey
v. City of St. Charles, 200 F.3d 1128, 1131 (8th Cir. 1999). Summary judgment is
proper if the evidence, viewed in the light most favorable to the nonmoving party,
demonstrates no genuine issue of material fact exists and the moving party is entitled
to judgment as a matter of law. Id.; Fed. R. Civ. P. 56(c).

       The ADA affords protection from discrimination to any "qualified individual
with a disability." 42 U.S.C. § 12112(a). To establish a prima facie case, Schulz
must show 1) he has a disability within the meaning of the ADA, 2) he is qualified
to perform the essential functions of the job, with or without reasonable
accommodation, and 3) he suffered an adverse employment action because of his
disability. Conant v. City of Hibbing, 271 F.3d 782, 784 (8th Cir. 2001). Disability
is defined as 1) a physical or mental impairment that substantially limits one or more

                                          -2-
major life activity, 2) a record of such impairment, or 3) being regarded as having
such an impairment. 42 U.S.C. § 12102(2). An impairment is "substantially limiting"
if it renders an individual unable to perform a major life activity that the average
person in the general population can perform, or if it significantly restricts the
condition, manner, or duration under which an individual can perform such an
activity compared to the general population. 29 C.F.R. § 1630.2(j)(1). When
determining if a person is substantially limited in a major life activity, we consider
1) the nature and severity of the impairment, 2) its duration or anticipated duration,
and 3) its long-term impact. 29 C.F.R. § 1630.2(j)(2)(i)-(iii). "Only a permanent or
long-term condition will suffice." Mellon v. Fed. Express Corp., 239 F.3d 954, 957
(8th Cir. 2001).

       Persons "regarded as" having a disability must show the employer
"entertain[ed] misperceptions about the individual – it must [have] believe[d] either
that one ha[d] a substantially limiting impairment that one [did] not have or that one
ha[d] a substantially limiting impairment when, in fact, the impairment [was] not so
limiting." Conant, 271 F.3d at 785 (quoting Sutton v. United Air Lines, Inc., 527
U.S. 471, 489 (1999)).

      Viewed in the light most favorable to Schulz, Dush v. Appleton Elec. Co., 124
F.3d 957, 962-63 (8th Cir. 1997), the evidence establishes RSC knew Schulz's injury
was a simple wrist fracture. It considered the injury more limiting than Schulz, but
RSC never regarded it as more than a temporary condition. Accordingly, RSC did not
believe Schulz had a substantially limiting impairment. See Anderson v. ND State
Hosp., 232 F.3d 634, 636 (8th Cir. 2000) ("Statutory disability requires permanent or
long-term limitations.") (quoting Heintzelman v. Runyon, 120 F.3d 143, 145 (8th Cir.
1997) (per curiam)).

      The judgment of the district court is affirmed.
                     ______________________________

                                         -3-